Citation Nr: 1609345	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  03-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness. 
 
2.  Entitlement to service connection for multiple joint pain, except for the knees and elbows, to include as due to an undiagnosed illness. 
 
3.  Entitlement to service connection for disability manifested by respiratory symptoms, to include as due to an undiagnosed illness. 
 
4.  Entitlement to service connection for disability manifested by sleep disturbance, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 1987, and from August 1991 to October 1991, in the Air Force Reserve, including service in the Southwest Asia theater of operations during the Persian Gulf War from August 1991 to October 1991.  He also had additional service in the Air Force Reserve. 

This case came to the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision by the RO in Atlanta, Georgia.  A personal hearing was held before the undersigned Veterans Law Judge in August 2004.  In a November 2007 decision, the Board denied the claims. 

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion to the Court, the 2007 Board decision was vacated and the issues of chronic fatigue, multiple joint pain, a respiratory disorder and sleep disorder were remanded.  The claim was remanded by the Board in March 2010.







FINDINGS OF FACT

1.  The Veteran does not exhibit a disability, described as joint pains of the shoulders, wrists, hands, feet, and ankles, chronic fatigue syndrome, or a respiratory disorder, that had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree. 

2.  It is at least as likely as not that the Veteran's bilateral pes planus was directly caused or aggravated by his service.

3.  A sleep disorder manifested by insomnia is as likely as not related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  A disability described as joint pains of the shoulders, wrists, hands, feet, and ankles, chronic fatigue syndrome, or a respiratory disorder was not caused or aggravated by the Veteran's service, and is not due to an undiagnosed illness or a chronic multisymptom illness incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.317 (2015).	

2.  The criteria for service connection bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for a sleep disorder manifested by insomnia have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  Notice was provided in March 2001 and January 2002.  Additional notice of the Dingess requirements was provided in March and July 2006.  The claims were adjudicated in June 2002 and most recently in September 2014.

VA has a duty to assist the Veteran in the development of the claims. The claims file includes service treatment records, post service medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were obtained in 2002, 2006, and 2010.  The Board finds the VA examinations, as a whole, are adequate.  The reports include clinical examination and the Veteran's reported symptoms and provide findings relevant to adjudicating whether service connection is warranted and relevant to the criteria for rating the disabilities at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.



II.  Analysis

The Veteran contends that he currently suffers from joint pains of the shoulders, wrists, hands, ankles, and feet, chronic fatigue syndrome, sleep disturbance, and a respiratory disorder, that are due to an undiagnosed illness related to his service in the Persian Gulf war.  The Board notes that claims for service connection for joint pains of the knees and elbows have already been adjudicated, and were denied, by the Board in 2010.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); 76 Fed. Reg. 41696-98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014). 

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service treatment records are negative for pains of the shoulders, wrists, hands, ankles, chronic fatigue syndrome, or a respiratory disorder.  

First, the Board finds that there is no indication of a respiratory disorder, or any respiratory impairment.  To that extent, although the Veteran contends that he has noticed shortness of breath, wheezing, and tightness in his chest, physical examination on 2002, 2006, and 2010 VA examinations found no indication of any respiratory abnormality.  Spirometry examination was normal, physical examination of the lungs was normal, and there was no other indication of any objective manifestations related to the lungs.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Not only is there no indication of a respiratory disorder, but there is no indication of an "objective evidence perceptible to an examining physician" of a respiratory disorder that would qualify as a qualifying chronic disability under 38 C.F.R. § 3.317.  Accordingly, the claim for service connection for a respiratory disorder must be denied on all bases.

Next, the Board finds that the competent, probative medical evidence is against a finding that the Veteran suffers from chronic fatigue syndrome.  On April 2002 VA examination, it was determined that the Veteran did not suffer from any residual from chronic fatigue.  On July 2006 VA examination, the Veteran was diagnosed with generalized fatigue, but not with chronic fatigue syndrome.  Significantly, on August 2010 VA examination, the examiner specifically found that the Veteran did not meet VA's criteria for a diagnosis of chronic fatigue syndrome.  The examiner also noted that there were no records in the claims file documenting symptoms of chronic fatigue.  The Veteran had reported symptoms of daytime fatigue, but he did not exhibit at least 6 of the 10 chronic fatigue syndrome diagnostic criteria.  The Board has reviewed the July 2010 private evaluation that diagnosed chronic fatigue syndrome.  However, that medical record is internally inconsistent, as in the body of the record, the examiner stated that the Veteran had suffered from chronic fatigue 12 or 13 years previously, but his symptoms had since resolved.  Thus, it is unclear why the Veteran was then diagnosed with chronic fatigue syndrome due the apparent resolution of the condition.  Accordingly, the Board does not assign probative weight to the 2010 private evaluation due to these inconsistencies.  When reviewing the totality of the probative evidence, the Board finds that the Veteran does not suffer from appropriately diagnosed chronic fatigue syndrome, and therefore that claim must also be denied on all bases.
With regard to the Veteran's claim for service connection for joint pains, first, the Board finds that service connection for bilateral pes planus is warranted.  In that regard, on 2010 VA examination, the examiner diagnosed bilateral pes planus and found that it was at least as likely as not that the Veteran's pes planus was caused or aggravated by his service.  The examiner explained that it was possible for the Veteran to suffer from chronic underlying foot pain and not receive documented medical care while in service.  The Veteran had significant pes planus of both feet and it was indicated that such manifestations were related to his military service, as poor arch support was prone to occur with various physical exertions, such as prolonged standing, walking, climbing, and running.  Accordingly, in light of the positive, well-explained and rationalized VA opinion in this case, service connection for bilateral pes planus is warranted.

However, with regard to the Veteran's other reported joint pains, to include of the shoulders, wrists, hands, and ankles, the Board finds that these symptoms have either been related to diagnosed disabilities or that the evidence otherwise weighs against the claims for service connection.  

First, with regard to the Veteran's shoulders and wrists, the 2010 VA examiner diagnosed the Veteran with strains of the shoulder and strains and arthritis of the wrists/hands to explain the Veteran's symptoms.  Thus, the Veteran's reported symptoms are attributable to known clinical diagnoses.  Furthermore, the VA examiner determined that these disabilities were less likely than not related to service as the Veteran reported the onset of such symptoms beginning post-service, in 1994 when he was working in construction.  The service records did not document any injury or other symptoms related to the shoulders or wrists. 

With regard to the Veteran's ankles, the Board notes that on x-ray, the Veteran's left ankle showed swelling of unknown etiology, and his right ankle showed a well-defined ossific density projecting in the soft tissues of unknown etiology, possibly due to an old fracture.  However, the Board finds that despite the term "unknown etiology," the requirement to be considered a qualifying chronic disability pursuant to the criteria under 38 C.F.R. § 3.317 have not been met.  Significantly, the service treatment records do not demonstrate any reports related to ankle pain.  Moreover, the Veteran stated on 2010 VA examination that his ankle pain began following service separation, in 1994.  Based upon such, the 2010 VA examiner found it less likely than not that the Veteran's ankle disabilities were caused or aggravated by his service.  The claim includes affirmative medical evidence against a finding of a relationship between ankle symptoms and service incurrence.  Moreover, on earlier VA examination in 2006, x-rays of the ankles were normal.  Previously, only ankle arthralgia had been diagnosed.  Such evidence also points to a lack of continuity since service or indication of service incurrence, and such is necessary for both direct service connection and for service connection based upon an undiagnosed illness.  Thus, the elements of service connection have not been met.

Finally, with regard to the Veteran's claim for service connection for joint pains, the Board notes that the July 2010 private medical examination diagnosed fibromyalgia and determined that the Veteran had "multisystem symptoms associated with exposures that occurred in the Gulf War Theater."  Once again, however, the basis for the diagnosis of fibromyalgia is unclear upon review of the body of the examination.  Laboratory testing was not conducted and physical examination was very limited.  Moreover, the August 2010 VA examiner, following laboratory testing and physical examination, found no evidence of fibromyalgia or connective tissue disorder, as sedrate, ANA, and rheumatoid factor testing was negative.  The Board places greater probative weight on the August 2010 VA examination finding of no fibromyalgia rather than on the July 2010 private opinion because the August 2010 VA examination included thorough testing and well-explained and reasoned rationale.  Accordingly, the Board finds that the Veteran has not been diagnosed with fibromyalgia.  Such a finding comports with the remainder of the medical evidence of record, as such evidence is negative for such a diagnosis or treatment thereof.

Finally, the Board finds that service connection for a sleep disorder, insomnia, is warranted.  Significantly, the August 2010 VA examiner determined that the Veteran's sleep disturbance was at least as likely as not caused or aggravated by his service.  The examiner explained that the Veteran had provided a history of treatment for anxiety back in June 1991 and was presently being treated for an anxiety disorder and insomnia.  The examiner further noted that the Veteran did serve in the Persian Gulf during Desert Storm/Desert Shield in a potentially stressful, hostile and warlike military theater/environment.  Moreover, on May 2012 VA examination, the Veteran's sleep disturbance was determined to be at least as likely as not related to his service.  In light of the two positive VA medical opinions supporting the Veteran's claim, and because such medical opinions comport with the continuous nature of the Veteran's symptoms as supported by the record, the Board finds that service connection for insomnia/sleep disturbance is warranted.

The Veteran has contended on his own behalf that he suffers from joint pains of the shoulders, wrists, hands, and ankles, chronic fatigue syndrome, and a respiratory disorder related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his symptoms of fatigue and joint pain and respiratory symptoms, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between the onset of these symptoms and his service.  By contrast, the 2010 VA examiner found no indication of chronic fatigue syndrome, joint disabilities, or a respiratory disorder, or indication of a chronic disorder as due to an undiagnosed illness, as described in detail above. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  





ORDER

Service connection for a chronic disability described as joint pains of the shoulders, wrists, hands, and ankles, is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for a respiratory disorder is denied.

Service connection bilateral pes planus is granted.

Service connection for a sleep disorder manifested by insomnia is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


